Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 1 of 14




                                         CR-20-00106-JD
Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 2 of 14
Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 3 of 14
Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 4 of 14
Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 5 of 14
Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 6 of 14
Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 7 of 14
Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 8 of 14
Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 9 of 14
Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 10 of 14
Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 11 of 14
Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 12 of 14
Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 13 of 14
Case 5:20-cr-00106-JD Document 34 Filed 06/26/20 Page 14 of 14
